Case 1:05-cr-00021-IMK-MJA Document 354 Filed 03/26/21 Page 1 of 10 PageID #: 3019



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  UNITED STATES OF AMERICA,

                    Plaintiff,

        v.                                 CRIMINAL ACTION NO. 1:05CR21
                                                (Judge Keeley)

  GEORGE MARTIN,

                    Defendant.


             MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
              MOTION FOR COMPASSIONATE RELEASE [DKT. NO. 329]

        Pending is the defendant, George Martin’s (“Martin”), motion

  for compassionate release pursuant to 18 U.S.C. 3582(c)(1)(A)(i)

  (Dkt. No. 329). Finding that no extraordinary and compelling reason

  exists to modify Martin’s term of imprisonment, the Court DENIES

  his request.

                                 I.    BACKGROUND

        A.    February 25, 2021 Memorandum Opinion and Order

        In a prior Memorandum Opinion and Order entered on February

  25, 20211 (Dkt. No. 350), the Court found that neither Martin’s

  medical conditions nor the COVID-19 conditions at FCI Fort Dix,

  where Martin is currently incarcerated, independently constituted

  an extraordinary and compelling reason to justify his release. Id.

  at 12-15. It also considered the sentencing factors under 18 U.S.C.


  1 The Court incorporates by reference the history of Martin’s case
  and pending motion set forth in its Memorandum Opinion and Order.
Case 1:05-cr-00021-IMK-MJA Document 354 Filed 03/26/21 Page 2 of 10 PageID #: 3020



  US V. MARTIN                                                       1:05CR21

          MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
           MOTION FOR COMPASSIONATE RELEASE [DKT. NO. 329]
  § 3553(a) as they relate to Martin, and observed that, since

  October 2019, when the Court reduced Martin’s sentence pursuant to

  § 404 of the First Step Act of 2018, the only change in Martin’s

  circumstances had been the presence of COVID-19 at FCI Fort Dix.

  Id. at 15-18.

        Based on the record before it, the Court could not determine

  whether, as Martin argued, his medical conditions in combination

  with the existence of the COVID-19 pandemic at FCI Fort Dix,

  justified a further reduction of his sentence. Id. at 22. It

  questioned whether his release into the Pittsburgh, Pennsylvania

  community actually would provide a safer alternative to his present

  incarceration in light of the fact that (1) the BOP had effectively

  managed his medical conditions, thereby reducing his COVID-19

  related risks, (2) Pittsburgh had a significant history of COVID-

  19 cases and related deaths, and (3) Martin had provided no

  evidence of his ability to manage his medical conditions in the

  community. Id. at 18-19.

        For these reasons, the Court deferred ruling on Martin’s

  motion to allow him to submit a reentry plan detailing how he would

  manage his chronic medical conditions while living in Pittsburgh,


                                        2
Case 1:05-cr-00021-IMK-MJA Document 354 Filed 03/26/21 Page 3 of 10 PageID #: 3021



  US V. MARTIN                                                        1:05CR21

          MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
           MOTION FOR COMPASSIONATE RELEASE [DKT. NO. 329]
  and confirming that the United States Probation Office for the

  Western     District    of    Pennsylvania     would      provide   courtesy

  supervision. Id. at 22-23.

        B.    Martin’s Reentry Plan

        On March 8, 2021, Martin submitted a reentry plan for the

  Court’s review (Dkt. No. 351). According to Martin, the United

  States Probation Office for the Western District of Pennsylvania

  has agreed to accept courtesy supervision and has approved his

  proposed residence. Id. at 1. He asserts that his release to

  Pittsburgh is a safer alternative to incarceration because, even

  while employed, he will be isolated from the community at large

  and, when not isolated, will wear a mask and practice social

  distancing. Id. at 2.

        Martin “anticipates no interruptions to his medical care, and

  no obstacles to managing his conditions outside the BOP.” Id. at

  3. He has identified local clinics where he can seek affordable

  medical    treatment   and   has   developed   a   plan    to   maintain   the

  continuity of his prescribed medications.2 Id. at 3-5.



  2 The BOP will provide Martin with a sixty (60) day supply of his
  prescriptions, and, during that time, he will obtain health
  insurance or prescription aid (Dkt. No 351 at 2-3). Alternatively,
                                  3
Case 1:05-cr-00021-IMK-MJA Document 354 Filed 03/26/21 Page 4 of 10 PageID #: 3022



  US V. MARTIN                                                       1:05CR21

           MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
            MOTION FOR COMPASSIONATE RELEASE [DKT. NO. 329]
        C.   Government’s Response

        The Government responded to Martin’s reentry plan on March

  17, 2021 (Dkt. No. 353), contending that the BOP has controlled

  the spread of COVID-19 at FCI Fort Dix, as evidenced by its reduced

  infection rate.3 Id. at 2. The Government also reported that the

  BOP is aggressively vaccinating its staff and inmates to prevent

  the spread of COVID-19. Id. at 1. As of March 17, 2021, 183 BOP

  staff members and 157 inmates at FCI Fort Dix had been fully

  vaccinated. Id. And, because “[i]nmates are vaccinated based upon

  identified risk factors in accordance with the CDC guidelines,”

  Martin had been offered an FDA approved COVID-19 vaccine on January

  20, 2021, but refused to be vaccinated. (Dkt. Nos. 353 at 1, 353-

  1). As a consequence, the Government argues the Court should deny

  Martin’s motion for compassionate release because the BOP has

  appropriately responded to the presence of COVID-19 at FCI Fort

  Dix. Moreover, although Martin premised his motion on concern for

  the serious illness he could suffer should he contract COVID-19,




  he will purchase his lost-cost prescriptions through his family’s
  financial support. Id. at 3.
  3 As of March 17, 2021, there were thirteen (13) inmate cases of

  COVID-19 at FCI Fort Dix (Dkt. No. 353 at 2).
                                  4
Case 1:05-cr-00021-IMK-MJA Document 354 Filed 03/26/21 Page 5 of 10 PageID #: 3023



  US V. MARTIN                                                       1:05CR21

          MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
           MOTION FOR COMPASSIONATE RELEASE [DKT. NO. 329]
  he refused to protect himself when offered the opportunity to do

  so. Id. at 1-2.

                                II. DISCUSSION

          Pursuant to 18 U.S.C. § 3582(c), the Court may not modify a

  term of imprisonment except in limited circumstances. One such

  circumstance permits a court to reduce a defendant’s term of

  imprisonment if, after considering the sentencing factors under 18

  U.S.C. § 3553(a), it determines that “extraordinary and compelling

  reasons” exist for such a reduction. 18 U.S.C. § 3582(c)(1)(A)(i)

  (compassionate     release    provision).   An    inmate’s   particularized

  susceptibility to COVID-19 and increased risk of contracting the

  virus    may   constitute    an   extraordinary    and   compelling   reason

  justifying compassionate release. See United States v. Dungee,

  2020 WL 1666470, at *2 (W.D. Va. Apr. 4, 2020).

          In evaluating whether extraordinary and compelling reasons

  exist, courts have relied on guidance from the Centers for Disease

  Control and Prevention (“CDC”) to determine when an inmate has co-

  morbidities that place him at an increased risk of serious illness

  from COVID-19. See United States v. Wilson, 2020 WL 4287592 *3




                                        5
Case 1:05-cr-00021-IMK-MJA Document 354 Filed 03/26/21 Page 6 of 10 PageID #: 3024



  US V. MARTIN                                                       1:05CR21

          MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
           MOTION FOR COMPASSIONATE RELEASE [DKT. NO. 329]
  (S.D.W. Va. July 27, 2020). Courts now also consider whether a

  defendant has access to an FDA approved COVID-19 vaccine:

        The opportunity for individually-identifiable inmates to
        opt to receive the COVID-19 vaccine represents a sea
        change   from   their    previous   COVID-19   infection
        vulnerability and inability to protect themselves
        against the virus, even with comorbidities. Evidence
        that a defendant has been offered the vaccine, whether
        he accepts it or not, demonstrates that he had the
        ability and opportunity to take measures to markedly
        reduce his risk of severe illness or death from COVID-
        19 while incarcerated.

  United States v. Poupart, 2021 WL 917067, at *1 (D. Conn. Mar. 10,

  2021) (internal citations omitted).

        A   defendant's    refusal   to    take   preventative   measures    to

  protect    himself   from   COVID-19     undermines   any   assertion   that

  extraordinary and compelling reasons exist for his release. See

  United States v. Ervin,      2021 WL 848690, at *3 (M.D. Tenn. Mar. 5,

  2021) (collecting cases); United States v. Lohmeier, 2021 WL

  365773, at *2–3 (N.D. Ill. Feb. 3, 2021) (collecting cases); United

  States v. McBride, 2021 WL 354129, at *3 (W.D.N.C. Feb. 2, 2021).

  While a defendant has the right to refuse medical treatment, “[i]t

  would be paradoxical to endorse a system whereby a defendant could

  manufacture     extraordinary      and   compelling    circumstances      for

  compassionate release by unreasonably refusing the health care
                                 6
Case 1:05-cr-00021-IMK-MJA Document 354 Filed 03/26/21 Page 7 of 10 PageID #: 3025



  US V. MARTIN                                                       1:05CR21

           MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
            MOTION FOR COMPASSIONATE RELEASE [DKT. NO. 329]
  afforded to [him].” United States v. Zambrano, 2021 WL 248592, at

  *5 (N.D. Iowa Jan. 25, 2021).

        Here, as noted earlier, Martin has premised his request for

  compassionate release on his fear of contracting COVID-19. This

  fear, however, is belied by his refusal to be vaccinated against

  the virus at a time when the infection rate at FCI Fort Dix was

  extremely     high.4   When    he   declined   to    take   the   available

  precautions,     Martin’s     refusal   undermined   his    assertion   that

  extraordinary and compelling reasons exist for his release. “[H]e

  cannot reasonably expect that prolonging his risk by declining

  vaccination will be rewarded with a sentence reduction.” Lohmeier,

  2021 WL 365773, at *2–3.

        While Martin relies on CDC guidance to argue that his medical

  conditions make him particularly vulnerable to severe COVID-19

  related illness, he disregards the CDC’s recommendation to protect

  himself through vaccination.5 Notably, when offered a vaccine on

  January 20, 2021, Martin declined the opportunity to be inoculated


  4 On January 20, 2021, there were 120 inmate and 29 staff cases at
  FCI Fort Dix.
  5 CDC, COVID-19 Vaccine: Helps Protect You From Getting COVID-19,

  (March     18,     2021)     https://www.cdc.gov/coronavirus/2019-
  ncov/vaccines/index.html (last visited March 25, 2021).
                                          7
Case 1:05-cr-00021-IMK-MJA Document 354 Filed 03/26/21 Page 8 of 10 PageID #: 3026



  US V. MARTIN                                                       1:05CR21

           MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
            MOTION FOR COMPASSIONATE RELEASE [DKT. NO. 329]
  ahead of the vast majority of the United States’s population. Even

  now, two months later, only 25.7% of individuals in the United

  States have received at least one dose of a vaccine and only 14%

  have been fully vaccinated.6

        Moreover, since the Court issued its Memorandum Opinion and

  Order on February 25, 2021, the COVID-19 conditions at FCI Fort

  Dix have improved markedly. For example, on February 25th there

  were 192 inmate and 38 staff cases of COVID-19 at FCI Fort Dix.

  But, as of March 26, 2021, by contrast, there are only 2 inmate

  and   42   staff   cases    at   a   facility   housing    2,761   inmates.

  Accordingly, Martin’s risk of exposure to COVID-19 at FCI Fort Dix

  has decreased dramatically and will continue to decline as more

  staff and inmates are vaccinated.

        Undoubtedly, FCI Fort Dix was profoundly impacted by the

  COVID-19 pandemic, but its current low infection rate demonstrates

  that the BOP’s preventative measures and vaccination efforts have

  effectively controlled the spread of the virus within the facility.

  By refusing to be vaccinated, moreover, Martin contributes to any


  6 CDC, COVID-19 Vaccinations in the United States (March 24, 2021)
  https://covid.cdc.gov/covid-data-tracker/#vaccinations       (last
  visited March 25, 2021).
                                        8
Case 1:05-cr-00021-IMK-MJA Document 354 Filed 03/26/21 Page 9 of 10 PageID #: 3027



  US V. MARTIN                                                                   1:05CR21

          MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
           MOTION FOR COMPASSIONATE RELEASE [DKT. NO. 329]
  remaining risk he faces at FCI Fort Dix, and it would                                 be

  inappropriate for the Court to find that such residual risk

  justifies     his    release.   Thus,     no     extraordinary        and    compelling

  reason exists to reduce Martin’s sentence based on his fear of

  contracting      COVID-19    when    he    has      refused      to   take    the   very

  precautions that would significantly reduce such risk.

          Nor   does   any   other    extraordinary         and    compelling      reason

  justify his release. Martin’s medical conditions are well-managed

  by the BOP and his health is stable. His post-sentencing conduct

  has remained unchanged since the Court last reduced his sentence,

  and   his     alleged   rehabilitation         is   not   an     extraordinary      and

  compelling reason for his release. 28 U.S.C. § 994(t); United

  States v. Jones, 2021 WL 217157, at *2 (E.D. Va. Jan. 21, 2021).

  While    Martin’s     participation       in   work    and      vocational     programs

  during    his   incarceration       is    commendable,        his     post-sentencing

  conduct when considered as a whole does not warrant compassionate

  release in light of the seriousness of his offenses, the time

  remaining on his sentence, the decreasing risk of COVID-19 at FCI

  Fort Dix, and his decision to decline an FDA approved vaccine.




                                            9
Case 1:05-cr-00021-IMK-MJA Document 354 Filed 03/26/21 Page 10 of 10 PageID #: 3028



   US V. MARTIN                                                       1:05CR21

             MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
              MOTION FOR COMPASSIONATE RELEASE [DKT. NO. 329]
                               IV. CONCLUSION

         Therefore, for the reasons discussed, the Court:

   1.    DENIES Martin’s motion for compassionate release pursuant to

         18 U.S.C. 3582(c)(1)(A)(i) (Dkt. No. 329); and

   2.    DENIES AS MOOT Martin’s motion for a hearing to address

         representation (Dkt. No. 344).

         The Clerk SHALL transmit copies of this Order to counsel of

   record and all appropriate agencies.

   DATED: March 26, 2021.

                                              /s/ Irene M. Keeley
                                              IRENE M. KEELEY
                                              UNITED STATES DISTRICT JUDGE




                                        10
